COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Beales and Senior Judge Clements
UNPUBLISHED


              Argued at Richmond, Virginia

              VIRGINIA BOARD OF VETERINARY MEDICINE
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 0252-14-2                                     JUDGE ROBERT P. FRANK
                                                                                NOVEMBER 12, 2014
              LORI D. LEONARD


                                FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                             Beverly W. Snukals, Judge

                               James E. Rutkowski, Assistant Attorney General (Mark R. Herring,
                               Attorney General; Cynthia V. Bailey, Deputy Attorney General;
                               Allyson K. Tysinger, Senior Assistant Attorney General; Charis A.
                               Mitchell, Assistant Attorney General, on briefs), for appellant.

                               John A. Conrad (The Conrad Firm, on brief), for appellee.


                     In this administrative appeal, the Virginia Board of Veterinary Medicine (the Board)

              challenges an order of the Richmond Circuit Court. That order reversed an order of the Board

              sanctioning Lori D. Leonard, D.V.M. (appellee), for violating Code § 54.1-3807(5) and 18 VAC

              150-20-140(6), (7), and (8). On appeal, the Board contends the circuit court erred in allowing

              appellee to argue that the Board’s interpretation of its own regulation was erroneous, because it

              was not contained in the petition for appeal. The Board also argues it was error for the circuit

              court to reverse the Board’s order based on the court’s own interpretation of that regulation.

              Further, the Board maintains the circuit court failed to give proper deference to the Board’s

              interpretation of its own regulation. For the reasons stated, we affirm the circuit court’s decision

              to address regulatory interpretation. However, we reverse the circuit court’s interpretation of the

              regulation and reinstate the decision of the Board.

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                           BACKGROUND1

       On June 3, 2013, the Board held a formal hearing to determine if appellee had failed to

uphold the proper standard of care in performing surgery on a canine. Upon hearing evidence,

the Board issued a final order on June 3, 2013.

       That order made certain findings of fact: On February 15, 2011, appellee performed an

incomplete “spay operation”2 on a certain canine by leaving a large portion of the right ovary as

later revealed by an ultrasound. A second spay operation was later performed by a different

veterinarian to remove the remnant of the right ovary. At the hearing, Dr. Richard P. Suess, Jr.

testified appellee failed to meet the standard of care by not removing both ovaries.

       The Board concluded appellee’s actions violated Code § 54.1-3807(5)3 and 18 VAC

150-20-140(6), (7) and (8)4of the regulations. Thus, the Board, among other sanctions,

reprimanded appellee.


       1
           The underlying facts are not in controversy.
       2
         To “spay” is “[t]o take the ovaries and uterus out of female animals; makes them unable
to reproduce.” www.pedmd.com (last visited July 29, 2014).
       3
           Code § 54.1-3807 states in part:

                 The Board may refuse to grant or to renew, may suspend or revoke
                 any license to practice veterinary medicine or to practice as a
                 veterinary technician or registration to practice as an equine dental
                 technician if such applicant or holder:

                                 *     *      *    *      *   *     *
                 5. Is guilty of unprofessional conduct as defined by regulations of
                 the Board.

       4
           18 VAC 150-20-140 states in part:

                 Unprofessional conduct as referenced in § 54.1-3807(5) of the
                 Code of Virginia shall include the following:

                                 *     *      *    *      *   *     *

                                                  -2-
       Appellee’s third assignment of error, as stated in her petition for appeal, is:

                The Final Order of the Vet Board [sic] is erroneous because there
                is not substantial evidence in the record of this case that Dr.
                Leonard violated any state law, federal law, and/or Vet Board
                regulations pertaining to the practice of veterinary medicine, that
                she practiced veterinary medicine in such a manner as to endanger
                the health and welfare of her patients or the public, or that she is
                unable to practice veterinary medicine with reasonable care or
                safety, in violation of Virginia Code Section 54.1-3807(5) and 18
                VAC 150-20-140(6), (7), and (8) of the Regulations Governing the
                Practice of Veterinary.

       In her petition for appeal to the circuit court, appellee challenged the testimony of the

Board’s expert, Dr. Suess, contending he never identified a specific act or omission which

violated the statute or regulation. Appellee argued Dr. Suess never testified appellee violated a

statute or regulation. Further, appellee maintained the failure to remove the entire right ovary

does not prove she violated state law or regulation.

       Nowhere in her petition did appellee expressly contend the Board misinterpreted its

regulation nor did it expressly raise her later argument that the regulation required multiple acts

or omissions.

       In her counsel’s opening statement to the circuit court, appellee did argue the regulations

in question required multiple patients and multiple animals. She further contended the



                6. Violating any state law, federal law, or board regulation
                pertaining to the practice of veterinary medicine, veterinary
                technology or equine dentistry.

                7. Practicing veterinary medicine or as an equine dental technician
                in such a manner as to endanger the health and welfare of his
                patients or the public, or being unable to practice veterinary
                medicine or as an equine dental technician with reasonable skill
                and safety.

                8. Performing surgery on animals in an unregistered veterinary
                establishment or not in accordance with the establishment permit
                or with accepted standards of practice.

                                                -3-
regulations address systemic or widespread prohibited acts. In the instant case, appellee argued

there was only a solitary breach of the standards of care.

       The Commonwealth objected to appellee’s argument since the petition for appeal did not

contend the Board erred in its interpretation of its own regulation.

       The following exchange occurred between the court and appellee’s counsel:

               THE COURT: But I guess my question is, I’m not sure I really
               knew this was your argument either about the systemic versus
               solitary breach case. I mean, is that clearly set out in your petition
               as it is here this morning?

               MR. CONRAD: It’s set out in the context of stating that there’s no
               substantial evidence.

               THE COURT: Well, I understand that. But you would agree that
               this is not what I came in thinking that that’s what your argument
               was going to be, but that’s fine. We’ll deal with that. But in broad
               terms, yes, you said that there’s no substantial evidence to support
               any violation of law or any of the regulations 6, 7, and 8. But,
               specifically, I don’t think the argument was made that the reason
               why there is no substantial evidence is because it says, quote: In
               [the dog’s] case versus the use of, plural, animals and – well,
               animals. Does it? I mean, maybe it does. I just maybe didn’t
               catch it.

       After appellee’s counsel attempted to explain whether her assignment of error

encompassed her argument that the regulation required multiple incidents, the circuit court

responded that appellee’s third assignment of error did not seem to match her argument before

the circuit court at the hearing. Nevertheless, the court indicated that discrepancy did not

prohibit her from arguing that point before the court, finding that appellee’s counsel

“technically” had “probably covered it” in the petition for appeal.

       Appellee was permitted to argue the Board’s incorrect interpretation of its regulations,

i.e., that the regulation does not prohibit single acts of endangerment, emphasizing the plural

nature of the words “patients” and “animals.”



                                                -4-
        The trial court requested the parties brief appellant’s third assignment of error, i.e.,

whether it included appellee’s statutory interpretation argument.

        In its letter opinion of January 14, 2014, the circuit court found there was not substantial

evidence in the agency record to support the agency decision under Code § 2.2-4027 and thus

reversed the Board’s order of June 3, 2013. The circuit court interpreted §§ 7 and 8 of 18 VAC

150-20-140 to require multiple incidents of endangerment and multiple surgeries on animals, not

in accordance with accepted standards of practice. The court observed the Board found evidence

of only one incident. Thus, based on the circuit court’s interpretation of the regulation, there was

not substantial evidence of multiple incidents to support the Board’s order.

        The circuit court also addressed the scope of assignment of error three and found appellee

properly preserved this issue on appeal to the circuit court. The court acknowledged appellee’s

factual argument under this assignment of error has changed from her petition for appeal, yet

found her assignment of error “is consistent.” The court noted appellee presented her current

argument in her closing argument to the court and to the Board.

        This appeal follows.

                                              ANALYSIS

        Appellant first argues the circuit court erred in allowing argument on and ultimately basing

its ruling upon a question of regulatory interpretation, not raised in appellee’s petition for appeal to

the circuit court, which petition was limited to the substantiality of the evidence. Rule 2A:4(b)

states, “[t]he petition for appeal [to the circuit court] shall designate the regulation or case decision

appealed from, specify the errors assigned, state the reasons why the regulation or case decision is

deemed to be unlawful and conclude with a specific statement of the relief requested.” See also

Boone v. Harrison, 52 Va. App. 53, 63, 660 S.E.2d 704, 709 (2008) (addressing the requirements of

Rule 2A:4(b)). Under the circumstances of this case, we find that the regulatory interpretation

                                                   -5-
argument is subsumed in the petition for appeal, and, for that reason, the circuit court did not err in

permitting argument on that issue. Further, appellee argued the issue of regulatory interpretation

before both the Board and the circuit court. The circumstances here are different from those in

Boone, where the circuit court sua sponte raised a due process issue in a letter opinion when that

issue was not litigated in the administrative agency or even raised by either party at the hearing in

the circuit court. Id. at 63-64, 660 S.E.2d at 709. Moreover, we find it instructive that the purpose

of Rule 5A:12(c)(1), which similarly governs a petition for appeal to this Court – and specifically

the assignments of error – “is to point out the errors with reasonable certainty in order to direct [the

court] and opposing counsel to the points on which [the] appellant intends to ask a reversal of the

judgment, and to limit discussion to these points.” Findlay v. Commonwealth, 287 Va. 111, 116,

752 S.E.2d 868, 871 (2014). As the issue of regulatory interpretation was thoroughly argued below,

the parties were on notice as to the question. Therefore, we do not subvert the purpose of Rule

2A:4(b) or Rule 5A:12(c)(1) by addressing the merits of the issue.

        Appellant contends the circuit court afforded no deference to the Board’s interpretation of its

own regulation but applied its own interpretation. The circuit court concluded that because the

regulation in question employed plural words, “patients” and “animals,” a single act of

unprofessional conduct did not constitute a violation of the regulation.

                [W]here the question involves an interpretation which is within the
                specialized competence of the agency and the agency has been
                entrusted with wide discretion by the General Assembly, the
                agency’s decision is entitled to special weight in the courts. “The
                rationale of the statutory scheme is that the [administrative agency]
                shall apply expert discretion to matters coming within its
                cognizance, and judicial interference is permissible only for relief
                against the arbitrary or capricious action that constitutes a clear
                abuse of the delegated discretion. The reviewing judicial authority
                may not exercise anew the jurisdiction of the administrative
                agency and merely substitute its own independent judgment for
                that of the body entrusted by the legislature with the administrative
                function.” Va. Alcoholic Beverage Control Comm’s v. York St.
                Inn, Inc., 220 Va. 310, 315, 257 S.E.2d 851, 855 (1979).
                                                  -6-
Johnston-Willis, Ltd. v. Kenley, 6 Va. App. 231, 243, 369 S.E.2d 1, 8 (1988) (emphasis added).

“[W]here the legal issues require a determination by the reviewing court whether an agency has,

for example, accorded constitutional rights, or failed to observe required procedures, less

deference is required and the reviewing courts should not abdicate their judicial function and

merely rubber-stamp an agency determination.” Id. at 243, 369 S.E.2d at 7-8. “‘A decision is

arbitrary and capricious only if there is no credible evidence in the record to support the finding

and the agency arbitrarily disregarded uncontradicted evidence.’” Mazloumi v. Dep’t of Envtl.

Quality, 55 Va. App. 204, 209, 684 S.E.2d 852, 855 (2009) (quoting Palmer v. Commonwealth

Marine Res. Comm’n, 48 Va. App. 78, 87, 628 S.E.2d 84, 89 (2006)). Under this deference,

“[c]ourts generally defer to an agency’s interpretation of its own regulations.” Id. See Code

§ 2.2-4027 (“the court shall take due account of the . . . experience and specialized competence

of the agency, and the purpose of the basic law under which the agency has acted”).

       However, courts do not defer to an agency’s interpretation “‘[i]f the issue falls outside the

area generally entrusted to the agency, and is one in which the courts have a special competence,

i.e., the common law or constitutional law . . . .’” Johnston-Willis, Ltd., 6 Va. App. at 243, 369

S.E.2d at 8 (quoting Hi-Craft Clothing Co. v. NLRB, 660 F.2d 910, 914-15 (3d Cir. 1981) (citing

Piper v. Chris Craft Industries, 430 U.S. 1, 41 n.27 (1977))).

       Thus, our inquiry is whether the regulation falls within the “specialized competence” of

the Board. If so, the circuit court erred in giving no deference to the Board’s interpretation.

       The Board is one of many health and professional regulatory boards. These boards can

promulgate regulations necessary for the preservation of the health, safety, and welfare of the

public when:

               1. The unregulated practice of the profession or occupation can
               harm or endanger the health, safety or welfare of the public, and
               the potential for harm is recognizable and not remote or dependent
               upon tenuous argument;
                                                -7-
               2. The practice of the profession or occupation has inherent
               qualities peculiar to it that distinguish it from ordinary work and
               labor;

               3. The practice of the profession or occupation requires
               specialized skill or training and the public needs, and will benefit
               by, assurances of initial and continuing professional and
               occupational ability.

       Code § 54.1-3805 prohibits anyone from practicing veterinary medicine without being

licensed by the Board.

       The statutory scheme, along with 18 VAC 150-20-140, clearly indicates that the Board is

charged with protecting the public and animals from unprofessional conduct, including

malpractice.

       The Board interpreted its own regulation, 18 VAC 150-20-140, as requiring only a single

incident of unprofessional conduct. Appellee’s argument would allow a veterinarian to engage

in one act of improper conduct with impunity. Only the second act, she contends, would trigger

the Board’s involvement. Such an interpretation only protects subsequent animals and leaves the

first animal subject to unaccountable conduct, no matter how egregious.

       Whether or not to protect all animals or only subsequent animal patients is within the

specialized competence of the Board. Again, its charge is to protect the health, welfare, and

safety of the public, including animal patients. It is inconceivable that the Board would ignore

the safety of the first animal subjected to unprofessional conduct.

       Appellee further argues that the Board erroneously relied on Code § 1-227. We disagree.

In this case, the circuit court erroneously focused on the plural language of Code § 1-227 in

interpreting the regulation. Code § 1-227, which is contained in Chapter 2.1 (Common Law and

Rules of Construction) states, in its entirety, “[a] word used in the singular includes the plural

and a word used in the plural includes the singular.” While appellee contends that this section

does not apply to agency regulations, our case law holds otherwise. See Avalon Assisted Living

                                                -8-
Facilities v. Zager, 39 Va. App. 484, 503, 574 S.E.2d 298, 307 (2002) (“We see no reason not to

apply these same rules to the interpretation of regulations adopted by an administrative agency

pursuant to statutory authority granted it by the legislature.”). Code § 1-227 very clearly

demonstrates that the circuit court erred in its interpretation of 18 VAC 150-20-140.

       18 VAC 150-20-140(7) has two parts. The first part concerns a veterinarian’s

unprofessional conduct which endangers the health and welfare of animals or the public. The

second part addresses the veterinarian’s inability to practice veterinary medicine with reasonable

skill and safety. Unprofessional conduct might arise from the veterinarian’s physical or mental

incapacity to practice with reasonable skill and safety. Appellee argues that the second

paragraph addresses a single act of unprofessional conduct. She contends this reinforces her

argument that the first part of the section requires multiple acts of unprofessional conduct, thus

supporting the circuit court’s interpretation. Appellee misreads the second part of section 7.

That language addresses the veterinarian’s capacity to perform veterinary medicine, not the

actual performance of her profession. While evidence of a veterinarian’s performance in any

given procedure may be relevant to demonstrate the veterinarian’s physical or mental ability to

practice with reasonable skill and safety, the former is not a requirement to prove the second part

of section 7.

       We therefore conclude the circuit court erred in not affording proper deference to the

Board’s interpretation of its own regulation. The circuit court improperly employed its own

interpretation of the regulation.

       We therefore will affirm the circuit court’s decision to allow the regulatory interpretation

argument, but we reverse the circuit court’s interpretation of the regulation and reinstate the

decision of the Board.

                                                                               Affirmed in part and
                                                                               reversed in part.
                                                -9-